UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2011 000-01999 (Commission file number) INVESTORS HERITAGE CAPITAL CORPORATION (Exact Name of Registrant as Specified in its Charter) KENTUCKY 61-6030333 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 200 Capital Avenue, P.O. Box 717 Frankfort, Kentucky 40602 (Address of principal executive offices) (502) 223-2361 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x 1 Securities registered pursuant to Section 12(g) of the Act: Common Capital Stock par value $1.00 per share (Title of Class) Number of outstanding shares as of May 4 , 2011 - 1,151,817.276 2 CONTENTS PART I – FINANCIAL INFORMATION Page ITEM 1. Condensed Consolidated Financial Statements 4 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 ITEM 4. Controls and Procedures 27 PART II – OTHER INFORMATION ITEM 1. Legal Proceedings 28 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 28 ITEM 3. Defaults Upon Senior Securities 28 ITEM 4. (Removed and Reserved) 28 ITEM 5. Other Information 28 ITEM 6. Exhibits 28 SIGNATURES 29 EXHIBIT 31.1 30 EXHIBIT 31.2 32 EXHIBIT 32 34 3 PART I - FINANCIAL INFORMATION ITEM 1.Condensed Consolidated Financial Statements INVESTORS HERITAGE CAPITAL CORPORATION Condensed Consolidated Balance Sheets (Unaudited) March 31, December 31, ASSETS Investments: Securities available-for-sale, at fair value: Fixed maturities (amortized cost: $298,767,885 and $295,589,089) $ $ Equity securities (cost: $3,877,775 and $3,877,775) Mortgage loans on real estate Policy loans Other long-term investments Short-term investments - Total investments Cash and cash equivalents Accrued investment income Due premiums Deferred acquisition costs Value of business acquired Leased property under capital leases Property and equipment Cash value of company-owned life insurance Other assets Amounts recoverable from reinsurers Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY LIABILITIES Policy liabilities: Benefit reserves $ $ Unearned premium reserves Policy claims Liability for deposit-type contracts Reserves for dividends and endowments and other Total policy liabilities Deferred federal income tax liability Obligations under capital leases Notes payable Accrued pension liability Other liabilities Total liabilities STOCKHOLDERS' EQUITY Common stock (shares issued:1,151,817 and 1,151,817) Paid-in surplus Accumulated other comprehensive income Retained earnings Total stockholders' equity Total liabilities and stockholders' equity $ $ See notes to consolidated financial statements. 4 INVESTORS HERITAGE CAPITAL CORPORATION Condensed Consolidated Income Statements (Unaudited) Quarter Ended March 31, REVENUE Premiums and other considerations $ $ Premiums ceded ) ) Net premiums earned Investment income, net of expenses Net realized investment gains (losses) on investments: Total other-than-temporary impairment losses - - Portion of loss recognized in other comprehensive income - - Other net realized investment gains (losses) ) Net realized investment gains (losses) on investments ) Consideration on reinsurance assumed - Other income Total revenue BENEFITS AND EXPENSES Death and other benefits Guaranteed annual endowments Dividends to policyholders Increase in benefit reserves and unearned premiums Acquisition costs deferred ) ) Amortization of deferred acquisition costs Commissions Other general and administrative expenses Total benefits and expenses INCOME (LOSS) BEFORE FEDERAL INCOME TAXES ) PROVISION (BENEFIT) FOR FEDERAL INCOME TAXES Current ) Deferred ) ) Total federal income taxes ) NET INCOME (LOSS) $ $ ) BASIC AND DILUTED NET INCOME (LOSS) PER SHARE $ $ ) DIVIDENDS PER SHARE $ $ See notes to condensed consolidated financial statements. 5 INVESTORS HERITAGE CAPITAL CORPORATION Condensed Consolidated Statements of Stockholders' Equity (Unaudited) Accumulated Other Total Common Paid-in Comprehensive Retained Stockholders' Stock Surplus Income Earnings Equity BALANCE, JANUARY 1, 2010 $ Comprehensive income: Net loss - - - ) ) Change in net unrealized appreciation on available-for-sale securities - - - Change in unrealized pension benefits - - - Change in fair value of hedging instrument - - - Total comprehensive income Cash dividends - - - ) ) Issuances of common stock, net ) - BALANCE, MARCH 31, 2010 $ BALANCE, JANUARY 1, 2011 $ Comprehensive income: Net income - - - Change in net unrealized appreciationon available-for-sale securities - - ) - ) Change in unrealized pension benefits - - - Total comprehensive loss ) Cash dividends - - - ) ) BALANCE, MARCH 31, 2011 $ See notes to condensed consolidated financial statements. 6 INVESTORS HERITAGE CAPITAL CORPORATION Condensed Consolidated Statements of Cash Flows (Unaudited) Three Months Ended March 31, NET CASH PROVIDED BY OPERATING ACTIVITIES $ $ INVESTING ACTIVITIES Securities available-for-sale: Purchases ) ) Sales and maturities Other investments: Cost of acquisitions ) ) Sales and maturities Net additions to property and equipment ) ) NET CASH USED IN INVESTING ACTIVITIES ) ) FINANCING ACTIVITIES Receipts from universal life policies credited to policyholder account balances Return of policyholder account balances on universal life policies ) ) Payments on notes payable ) ) Proceeds from notes payable Issuances of common stock, net - NET CASH USED IN FINANCING ACTIVITIES ) ) DECREASE IN CASH AND CASH EQUIVALENTS ) ) Cash and cash equivalents at beginning of period CASH AND CASH EQUIVALENTS AT END OF PERIOD $ $ See notes to consolidated financial statements. 7 INVESTORS HERITAGE CAPITAL CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS March 31, 2011 (Unaudited) NOTE A - Nature of Operations Investors Heritage Capital Corporation is the holding company of Investors Heritage Life Insurance Company; Investors Heritage Printing, Inc., a printing company; Investors Heritage Financial Services Group, Inc., an insurance marketing company; is the sole member of At Need Funding, LLC, a limited liability company that provides advance funding of funerals in exchange for the irrevocable assignment of life insurance policies from other nonaffiliated companies; and is the sole member of Heritage Funding, LLC, a limited liability company that invests in various business ventures. These entities are collectively hereinafter referred to as the “Company”. Approximately 99% of Investors Heritage Capital’s consolidated revenue is generated by Investors Heritage Life. Our principal operations involve the sale and administration of various insurance and annuity products, including, but not limited to, participating and non-participating whole life, limited pay life, universal life, annuity contracts, credit life, credit accident and health and group insurance policies. The principal markets for the Company’s products are in the Commonwealths of Kentucky and Virginia, and the States of North Carolina, South Carolina, Ohio, Indiana, Florida, Tennessee, Georgia, and Michigan. NOTE B - Basis of Presentation The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with U.S. generally accepted accounting principles for interim financial information and the instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by U.S. generally accepted accounting principles for complete financial statements. In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included. Operating results for the quarter ended March 31, 2011 are not necessarily indicative of the results that may be expected for the year ending December 31, 2011. For further information, refer to the consolidated financial statements and footnotes thereto for the year ended December 31, 2010, as included in our Annual Report on Form 10-K. The preparation of financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect the amounts reported in the financial statements and accompanying notes. Actual results could differ from those estimates. Management has evaluated all events subsequent to March 31, 2011 through the date that these financial statements have been issued. NOTE C – New Accounting Pronouncements In October 2010, the FASB issued authoritative guidance to address diversity in practice regarding the interpretation of which costs relating to the acquisition of new or renewal insurance contracts qualify for deferral.Under the new guidance, acquisition costs are to include only those costs that are directly related to the acquisition or renewal of insurance contracts by applying a model similar to the accounting for loan origination costs. An entity may defer incremental direct costs of contract acquisition that are incurred in transactions with independent third parties or employees as well as the portion of employee compensation and other costs directly related to underwriting, policy issuance and processing, medical inspection, and contract selling for successfully negotiated contracts. Additionally, an entity may capitalize as a deferred acquisition cost only those advertising costs meeting the capitalization criteria for direct-response advertising. This change is effective for fiscal years beginning after December15, 2011 and interim periods within those years. Early adoption as of the beginning of a fiscal year is permitted. The guidance is to be applied prospectively upon the date of adoption, with retrospective application permitted, but not required. We plan to adopt this guidance effective January1, 2012. We are in the process of assessing the impact of the guidance on our financial statements, however, we currently do not expect to experience a significant impact as a result of this new guidance. 8 NOTE D – Investments Investments in available-for-sale securities are summarized as follows: Gross Gross March 31, 2011 Amortized Unrealized Unrealized Fair Cost Gains Losses Value Fixed maturity securities: U.S. government obligations $ States and political subdivisions Corporate Foreign Asset-backed securities - Mortgage-backed securities (MBS): Commercial MBS - Residential MBS Total fixed maturity securities Equity securities: U.S. agencies - - Mutual funds - Nonredeemable corporate preferred - Corporate common stock - Total equity securities Total $ Gross Gross December 31, 2010 Amortized Unrealized Unrealized Fair Cost Gains Losses Value Fixed maturity securities: U.S. government obligations $ States and political subdivisions Corporate Foreign Asset-backed securities Mortgage-backed securities (MBS): Commercial MBS - Residential MBS Total fixed maturity securities Equity securities: U.S. agencies - - Mutual funds Nonredeemable corporate preferred - Corporate common stock Total equity securities Total $ 9 The following table summarizes, for all securities in an unrealized loss position as of the balance sheet dates, the estimated fair value, pre-tax gross unrealized loss and number of securities by length of time that those securities have been continuously in an unrealized loss position. March 31, 2011 December 31, 2010 Gross Number Gross Number Estimated Unrealized of Estimated Unrealized of Fair Value Loss Securities Fair Value Loss Securities Fixed Maturities: Less than 12 months: U.S. government obligations $ $ 3 $ $ 2 States and political subdivisions 18 21 Corporate 20 11 Asset-backed securities - - - 2 Residential MBS 3 2 Greater than 12 months: Corporate - - - 2 Foreign 1 1 Total fixed maturities 45 41 Equities: Less than 12 months: Mutual funds - - - 1 Nonredeemable corporate preferred 1 1 Corporate common stock - - - 1 Total equities 1 3 Total $ $ 46 $ $ 44 As of March 31, 2011, all of the above fixed maturity securities individually had a fair value to cost ratio equal to or greater than 88% and the equity securities noted above had a fair value to cost ratio of over 98%.As of December 31, 2010, all of the above fixed maturity securities had a fair value to cost ratio equal to or greater than 86% and the equity securities noted above had a fair value to cost ratio of over 95%.At March 31, 2011 and December 31, 2010, the Company’s fixed maturity securities were 99.0% investment grade as rated by Standard & Poor’s. The Company’s decision to record an impairment loss is primarily based on whether the security’s fair value is likely to remain significantly below its book value in light of all the factors considered. Factors that are considered include the length of time the security’s fair value has been below its carrying amount, the severity of the decline in value, the credit worthiness of the issuer, and the coupon and/or dividend payment history of the issuer.The Company also assesses whether it intends to sell or whether it is more likely than not that it may be required to sell the security prior to its recovery in value.For any fixed maturity securities that are other-than-temporarily impaired, the Company determines the portion of the other-than-temporary impairment that is credit-related and the portion that is related to other factors. The credit-related portion is the difference between the expected future cash flows and the amortized cost basis of the fixed maturity security, and that difference is charged to earnings. The non-credit-related portion representing the remaining difference to fair value is recognized in other comprehensive income (loss). Only in the case of a credit-related impairment where management has the intent to sell the security, or it is more likely than not that it will be required to sell the security before recovery of its cost basis, is a fixed maturity security adjusted to fair value and the resulting losses recognized in realized gains (losses) in the consolidated statements of income.Any other-than-temporary impairments on equity securities are recorded in the consolidated statements of income in the periods incurred as the difference between fair value and cost.Based on our review, the Company experienced no other-than-temporary impairments during the quarters ended March 31, 2011 or 2010. 10 Net unrealized gains for investments classified as available-for-sale are presented below, net of the effect on deferred income taxes and deferred acquisition costs assuming that the appreciation (depreciation) had been realized. March 31, December 31, Net unrealized appreciation on available-for sale securities $ $ Adjustment to deferred acquisition costs ) ) Deferred income taxes ) ) Net unrealized appreciation on available-for sale securities $ $ The amortized cost and fair value of fixed maturity securities at March 31, 2011, by contractual maturity, are presented below.Expected maturities will differ from contractual maturities because borrowers may have the right to call or prepay obligations with or without call or prepayment penalties. Available-for-Sale Amortized Fair Cost Value Due in one year or less $ $ Due after one year through five years Due after five years through ten years Due after ten years Due at multiple maturity dates Total $ $ Proceeds for the quarters ended March 31, 2011 and 2010 from sales and maturities of investments in available-for-sale securities were $10,996,472 and $8,493,520, respectively.Gross gains of $268 and $77,410 and gross losses of $6,257 and $4,599 were realized on those sales during the quarters ended March 31, 2011 and 2010, respectively. 11 Presented below is investment information, including the accumulated quarter and year-to-date change in net unrealized investment gains or losses.Additionally, the table shows the change in net unrealized investment gains (losses) and the amount of realized investment gains (losses) on fixed maturities and equity securities for the quarters ended March 31, 2011 and 2010. Quarter Ended March 31, Change in unrealized investment gains (losses): Available-for-sale: Fixed maturities $ ) $ Equity securities Realized investment gains (losses): Available-for-sale: Fixed maturities $ ) $ Equity securities - - Major categories of net investment income are summarized as follows: Quarter Ended March 31, Fixed maturities $ $ Mortgage loans on real estate Other Investment expenses $ $ NOTE E – Fair Values of Financial Instruments Fair value is defined as the price that would be received to sell an asset or paid to transfer a liability (an exit price) in the principal or most advantageous market for the asset or liability in an orderly transaction between market participants on the measurement date.We also consider the impact on fair value of a significant decrease in volume and level of activity for an asset or liability when compared with normal activity. The Company holds fixed maturities and equity securities that are measured and reported at fair market value on the balance sheet.The Company determines the fair market values of its financial instruments based on the fair value hierarchy that requires an entity to maximize the use of observable inputs and minimize the use of unobservable inputs when measuring fair value.The standard describes three levels of inputs that may be used to measure fair value, as follows: Level 1 - Quoted prices in active markets for identical assets or liabilities. The Company’s Level 1 assets and liabilities include fixed maturities and equity securities that are traded in an active exchange market, as well as certain U.S. Treasury securities that are highly liquid and are actively traded in over-the-counter markets. Level 2 - Observable inputs other than Level 1 prices, such as quoted prices for similar assets or liabilities; quoted prices in markets that are not active; or other inputs that are observable or can be corroborated by observable market data for substantially the full term of the assets or liabilities. The Company’s Level 2 assets and liabilities include fixed maturities with quoted prices that are traded less frequently than exchange-traded instruments or assets and liabilities whose value is determined using a pricing model with inputs that are observable in the market or can be derived principally from or corroborated by observable market data. This category generally includes U.S. Government and agency mortgage-backed fixed maturities and corporate fixed maturities. 12 Level 3 - Unobservable inputs that are supported by little or no market activity and that are significant to the fair value of the assets or liabilities. The Company’s Level 3 assets and liabilities include financial instruments whose value is determined using pricing models, discounted cash flow methodologies, or similar techniques, as well as instruments for which the determination of fair value requires significant management judgment or estimation. This category generally includes certain private equity investments and asset-backed securities where independent pricing inputs were not able to be obtained for a significant portion of the underlying assets. The Company has categorized its financial instruments, based on the priority of the inputs to the valuation technique, into the three-level fair value hierarchy.If the inputs used to measure the financial instruments fall within different levels of the hierarchy, the categorization is based on the lowest level input that is significant to the fair value measurement of the instrument.A review of fair value hierarchy classifications is conducted on a quarterly basis. Changes in the valuation inputs, or their ability to be observed, may result in a reclassification for certain financial assets or liabilities. Reclassifications impacting Level 3 of the fair value hierarchy are reported as transfers in/out of the Level 3 category as of the beginning of the quarter in which the reclassifications occur. 13 The following table presents the Company’s fair value hierarchy for those financial instruments measured at fair value on a recurring basis as of March 31, 2011 and December 31, 2010, respectively. March 31, 2011 Level 1 Level 2 Level 3 Total Fixed maturities: U.S. government obligations $
